556 S.E.2d 575 (2001)
354 N.C. 365
OCCANEECHI BAND OF THE SAPONI NATION
v.
NORTH CAROLINA COMMISSION OF INDIAN AFFAIRS.
No. 527P01.
Supreme Court of North Carolina.
November 8, 2001.
C. David Steinbock, Assistant Attorney General, for N.C. Comm. of Indian Affairs.
Alan McSureley, Chapel Hill, for Occaneechi Band.
Prior report: 145 N.C.App. 649, 551 S.E.2d 535.

ORDER
Upon consideration of the petition filed by Defendant for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2001."
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2001."